DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
3. 	According to PGPub (paragraph 92) the system may determine the user’s location and whether the user in position to perform a transaction (e.g. driving a car) and require additional authentication for transaction completion. 
Therefore, Examiner interpreted claims 8 and 16 interpreted as “authenticating the transaction of the user by comparing a confidence score based on location history that includes past driving routes and driving behaviors of the user”.
Intended Use
4.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
5.	Claim 1 recites “a processing device … code to: identify…; identify…; monitor…; trigger…; compare…; trigger…; and block…”
The underlined limitations are the intended use of the “processing device” executing the “computer-readable program code”.
Claim Rejections - 35 USC §101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
8.	In the instant case, claims 1, 9, and 17 are directed to a “system, computer program product, and method for intelligent passive touch authentication”.
9.	Claims are directed to the abstract idea of “intelligent passive touch authentication” which is grouped under “Certain methods of organizing human activity is similar to commercial interactions such as sales activities or behaviors; business relations” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim 17 recites “identifying supplemental resources associated with a user; identifying, via … analysis, supplemental resource patterns for the user; monitoring, continually, user supplemental resource usage and update the supplemental resource usage based on the monitoring; triggering accessing the supplemental resource patterns based on an identification of a transaction utilizing a vehicle associated with the user; comparing the supplemental resource pattern data with the transaction utilizing the vehicle associated with the user; triggering misappropriation action based on no match between geographic location associated with the supplemental resource pattern data and the transaction utilizing the vehicle associated with the user; and blocking the transaction and processing the transaction until additional user multi-factor authentication completion”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
10.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “a memory device”, “a communication device”, “a processing device”, “computer processing device”, and “at least one non-transitory computer-readable medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of intelligent passive touch authentication.  
11.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of intelligent passive touch authentication using computer technology (e.g. the processing device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
12.	Hence, claims are not patent eligible.
13.	Dependent claims 2, 10, and 18 describe the terms for allowing transaction processing by matching data. Dependent claims 3-4, 11-12, and 19-20 describe identifying geographical location match between the supplemental data and the transaction and comparing geographic location, trend, or usage of resources and the transaction. Dependent claims 5 and 13 describe creating a database of supplemental resource patterns. Dependent claims 6-7 and 14-15 describe the content of the supplemental resource patterns. Dependent claims 8 and 16 describe the transactions using a payment vehicle associated with the user. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
14.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
15.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of antecedent basis
18.	Claim 1 recites the limitation “the supplemental resource usage” in paragraph starting with “monitor…” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the supplemental resource pattern data” in paragraph starting with “compare…” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “wherein identifying transaction utilizing vehicle… further comprises…” The terms “further comprises” suggests to one of ordinary skill in art that claim 1 includes a step of “identifying transaction utilizing vehicle”, however, this is not the case.
Claim 9 recites the limitation “the supplemental resource usage” in paragraph starting with “an executable portion configured for monitoring…” There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the supplemental resource pattern data” in paragraph starting with “an executable portion configured for comparing…” There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the supplemental resource usage” in paragraph starting with “monitoring…” There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the supplemental resource pattern data” in paragraph starting with “comparing…” There is insufficient antecedent basis for this limitation in the claim.
Unclear scope
19.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
20.	Claim 2 recites “The system of claim 1, further comprising allowing transaction processing…” While functional language, it is unattributed as it is not performed by the “memory device”, “communication device” and “processing device” of claim 1. 
Claim 5 recites “The system of claim 1, further comprising creating a database…” While functional language, it is unattributed as it is not performed by the “memory device”, “communication device” and “processing device” of claim 1. 
	The claims 2 and 5 do not identify what performs mentioned above underlined steps, therefore the claims are not in line with the Specification (PGPub, paragraphs 94 and 89 respectively). It is unclear what performs method steps (See MPEP 2173.02 (I-III).
Claim 18 recites “The computer-implemented method of claim 17, further comprising allowing transaction processing…” While functional language, it is unattributed as it is not performed by the “computing processing device” of claim 17. 
The claim does not identify what performs mentioned above underlined steps, therefore the claims are not in line with the Specification (PGPub, paragraph 94). It is unclear what performs method steps (See MPEP 2173.02 (I-III).
Means Plus Function
21. 	Claim 9 limitations “executable portion configured” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
22.	However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, MPEP 2181 III. 
23.	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
24. 	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
25.	Claims 3-4, 6-7, 10-16, and 19-20 are rejected under the same rationale as claims 1, 9, and 17 because claims 3-4, 6-7, 10-16, and 19-20 inherit the deficiencies of claims 1, 9, and 17 respectively due to their dependency.
26.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

27.	Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
28.	Claim 18 recites “further comprising allowing transaction processing…” This limitation contradicts to claim 17, from which it depends (e.g. “blocking the transaction …”) 
29.	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
30.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
31.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

32.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20150310434A1 to Cheung.
33.	As per claim 1: 
Cheung discloses the following limitations:
a memory device with computer-readable program code stored thereon [0070] 
a communication device [0020] 
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: [0016]
Claim 1 language “… to: identify…; identify…; monitor…; trigger…; compare…; trigger…; and block…” is intended use and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art. 
34.	As per claims 2-8, each merely further describes the intended use of claim 1 (e.g. “intelligent passive touch authentication”).
35. 	As per claim 9:
Cheung discloses the following limitations:
at least one non-transitory computer-readable medium [0070]
What claim 9 executable portion(s) configured to do is intended use and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art. 
36.	As per claims 10-15, each merely further describes the intended use of claim 9 (e.g. “intelligent passive touch authentication”).
37. 	As per claim 17:
Cheung discloses the following limitations:
a computer processing device [0018]
Claim 17 language “providing… such that when said instruction code is operated…” is optional and intended use, and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art.
38.	As per claims 18-20, each merely further describes optional and the intended use of claim 17 (e.g. “intelligent passive touch authentication”).
Claim Rejections - 35 USC § 103
39.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

40.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
41.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20150310434A1 to Cheung in view of US20120215614A1 to Hochstatter et al.
42.	As per claims 1, 9, and 17: 
Cheung discloses the following limitations:
a memory device with computer-readable program code stored thereon [0070] 
a communication device [0020] 
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: [0016]
identify supplemental resources associated with a user [0019], [0026] 
monitor, continually, user supplemental resource usage and update the supplemental resource usage based on the monitoring [0029], [0031]-[0036], [0039] 
trigger accessing the supplemental resource patterns based on an identification of a transaction utilizing a vehicle associated with the user [0041], [0047]-[0049] 
compare the supplemental resource pattern data with the transaction utilizing the vehicle associated with the user [0049], [0051], [0053], [0055], [0057]-[0059] 
trigger misappropriation action based on no match between geographic location associated with the supplemental resource pattern data and the transaction utilizing the vehicle associated with the user [0057]
block the transaction and processing the transaction until additional user multi-factor authentication completion [0053]- [0054]
Cheung does not explicitly disclose the following limitations:
identify, via artificial intelligence engine analysis, supplemental resource patterns for the user.
However, Hochstatter et al., as shown, teaches the following limitations:
identify, via artificial intelligence engine analysis, supplemental resource patterns for the user [0031], [0049]-[0050], [0059], [0069]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for managing a rewards program, an assignment for transaction account data associated with a first transaction account taught by Hochstatter et al. in a system and method to authenticate a user based on the user's location history wherein the user's past locations and movements may be detected at the user's mobile device of Cheung with the motivation of enhancing the method with a feature such as the artificial intelligence techniques may be used to create new offers based upon transaction history, merchant inventory, transaction account balance, payment history, and/or the relative success of previous offers as taught by Hochstatter et al. over that of Cheung.
As per claim 9 Cheung additionally discloses the following limitations:
at least one non-transitory computer-readable medium [0070]
As per claim 17 Cheung additionally discloses the following limitations:
a computer processing device [0018]
43.	As per claims 2, 10, and 18: 
Cheung discloses the following limitations:
further comprising allowing transaction processing based on a match between the supplemental resource pattern data and the transaction utilizing the vehicle associated with the user [0046]-[0047], [0066]-[0067]
44.	As per claims 3, 11, and 19: 
Cheung discloses the following limitations:
wherein comparing the supplemental resource pattern data with the transaction utilizing the vehicle associated with the user further comprising identifying a geographical location match between the supplemental resource pattern data and the transaction [0046]-[0047], [0066]-[0067]
45.	As per claims 4, 12, and 20: 
Cheung discloses the following limitations:
wherein comparing the supplemental resource pattern data with the transaction utilizing the vehicle associated with the user further comprises comparing a geographic location, trend, or usage of the supplemental resources with the transaction [0046]-[0047], [0066]-[0067]
46.	As per claims 5 and 13: 
Cheung discloses the following limitations:
further comprising creating a database of supplemental resource patterns for the user and user authorized associates [0027]-[0028], [0031], [0039]-[0040]
47.	As per claims 6 and 14: 
Cheung discloses the following limitations:
wherein the supplemental resource patterns for the user further comprise locations, times, trends, and usage of the supplemental resources for the user [0032]-[0034]
48.	As per claims 7 and 15: 
Cheung does not explicitly disclose the following limitations:
wherein supplemental resources further comprise third party benefits, programs, and subscriptions available to the user including points, rewards, offers, subscription services, products, services associated with non-monetary benefits.
However, Hochstatter et al., as shown, teaches the following limitations:
wherein supplemental resources further comprise third party benefits, programs, and subscriptions available to the user including points, rewards, offers, subscription services, products, services associated with non-monetary benefits [0021], [0030], [0049-[0050], [0062]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for managing a rewards program, an assignment for transaction account data associated with a first transaction account taught by Hochstatter et al. in a system and method to authenticate a user based on the user's location history wherein the user's past locations and movements may be detected at the user's mobile device of Cheung with the motivation of enhancing the method with a feature such as the offer module may be deployed for other types of products/services such as, but for example, offering financial transaction instruments, open transaction instruments, loans, insurance plans, travel packages, retail goods and the like. as taught by Hochstatter et al. over that of Cheung.
49.	As per claims 8 and 16: 
Cheung discloses the following limitations:
wherein identifying transaction utilizing vehicle associated with the user further comprises transactions using a payment vehicle associated with the user by the user, an authorized associate of the user, or a misappropriation of the payment vehicle [0046]-[0047], [0066]-[0067]

Conclusion
50.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150039502A1 – Blackhurst et al. – Discloses a system, method, or computer program product for utilizing e-receipt data and other electronic communication data between a merchant and customer regarding a transaction to provide misappropriation protection based on address and/or merchant store information associated with the e-receipt or other e-communication.
US20150227926A1 – Grigg et al. – Discloses systems, apparatus, methods, and computer program products for determining a user's authentication requirements/credentials for a specific mobile network access session based on the current location of the user in comparison to a known typical travel route of the user.
US20120209773A1 – Ranganathan – Discloses a system and method, wherein a location of a transaction or payment request is compared with a location of a user device to determine whether the distance is great enough to send an alert for a possible fraudulent transaction and the user device location may be predicted based on a last known location and information about the area of the last known location and movement of the user device.

51.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/            Examiner, Art Unit 3692                                                                                                                                                                                            
/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692